DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-28-2020, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani (U.S. Pub. No. 2015/0122044), in view of Fattinger (U.S. Patent No. 8,456,257).
Regarding claim 1, Gianchandani teaches a resonator (10/32) (fig. 1-4, page 1, Abstract, page 1-2,  par [0005, 0034]) (see A strain sensor having an active area that includes a magnetoelastic resonator), comprising: a magnetoelastic body (28) having a mass load portion and an active resonating portion (32/35) (fig. 1-4, page 1-3, par [0004, 0034, 0036, 0041]) (see sensor 10 comprises a magnetoelastic material and is shaped so that the strain in the active area 28 of the sensor, and a single strip of magnetoelastic material, and one portion of the active area 28 is subjected to a larger fraction of the applied strain than another portion. In the illustrated example, the active area 28 includes a resonator 32 and a compliance element 34 coupled with the resonator, a magnetoelastic material under load); and
 a mass at the mass load portion of the magnetoelastic body (fig. 1-4, page 2, par [0034]) (see the sensor 10, including the anchors 24, 26, the resonator 32, and the compliance element 34, is monolithic and formed from a single strip of magnetoelastic material, when the sensor 10 is subjected to an applied strain, one portion of the active area 28 is subjected to a larger fraction of the applied strain than another portion), and 
wherein displacement of the magnetoelastic body is configured to occur at both the mass load portion and the active resonating portion (fig. 1-4, 11-16, page 2-4, par [0034, 0045, 0047]) (see the shape and dimensions of the single strain sensor, in the form of a doubly suspended strip of Metglas 2826MB magnetoelastic material, each of the sensors is formed from a single strip of magnetoelastic material with a thickness of 28 .mu.m. and his variation can be measured with the reference resonator in the absence of strain.), and 
wherein a strain at the active resonating portion during displacement is configured to be greater than a strain at the mass load portion during displacement (fig. 2, page 1, 4, par [0005, 0033, 0037-0038, 0047-0048, 0051-0052]) (see the strain sensor may include a resonator comprising the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load). 
Gianchandani teaches measure mass loading, viscosity, fluid flow, pressure, position, and other parameters. In the presence of a magnetic field, a magnetoelastic material exhibits the Joule magnetostriction effect, in which the magnetic field induces strain in the material, and the strain sensor may include a resonator comprising the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load (page 1-3, par [0004-005, 0033]), that is or obvious to the mass load.
However, Fattinger teaches mass load (14) acoustic wave resonator desirably suppressing spurious modes includes a frame-like structure of mass loading contacting one electrode, wherein the frame-like structure is defined within inner and outer boundaries and wherein a central area extends through the resonator, and An active resonator area is substantially within the central area (fig. 1, 3, 5, col. 2, lines 26-39), and 
The resonator 10 herein described as comprising a first electrode 12 and a frame-like structure 14 of mass loading adjacent the first electrode, and wherein an active resonator area is provided within the central area 20 (fig. 3, 5, col. 4, lines 49-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Gianchandani with Fattinger, in order to provide an active resonator area is provided within the central area 20, and the mass loading provided by the frame-like structure 14 is adjacent the first electrode 12, but is not restricted to a specific portion or location within the inner boundary 16 and the outer boundary 18 is easier (see suggested by Fattinger on col. 4, lines 64-67 and col. 5, lines 1-5). 

Regarding claim 21, Gianchandani teaches a method of manufacturing a resonator (10/32) (fig. 1-4, page 1, Abstract, page 1-2, par [0005, 0034]) (see A strain sensor having an active area that includes a magnetoelastic resonator), comprising the steps of: 
correlating a size (the shape and dimensions) of a mass with a size of a magnetoelastic body (28, 7) (fig. 2-3, 11, page 2-3, par [0036-0037, 0045]) (see the resonator 32 and can have any shape and be made from any material that provides this characteristic. In the example of FIG. 2, the compliance element 34 is shaped so that the differences in its characteristics from the resonator 32 are somewhat minimized in other (non-X) directions and in other modes. For instance, the overall width W and thickness of the compliance element 34 is the same as the resonator 32. In this example, the active area 28 of the sensor 10 may be alternatively viewed as a strip of magnetoelastic material with relief areas 35 formed in the strip, and the shape and dimensions of the single strain sensor), 
wherein the size (the shape and dimensions) of the mass (24 and 26) is at least partially dependent on a miniaturization factor of the magnetoelastic body (28, 7) (fig. 2-3, 11-12, page 3, par [0033-0034]) (see space the sensor away from the surface of the structure. The sensor 10 includes first and second anchors 24, 26 and an active area 28 extending between the anchors); and 
coupling the mass (24 and 26) to the magnetoelastic body (28) at a mass load portion of the magnetoelastic body (7, 28) (fig. 2-3, 11-12, page 1 3, par [0005, 0033-0034]) (see the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load, The sensor 10 includes first and second anchors 24, 26 and an active area 28 extending between the anchors).
Gianchandani teaches measure mass loading, viscosity, fluid flow, pressure, position, and other parameters. In the presence of a magnetic field, a magnetoelastic material exhibits the Joule magnetostriction effect, in which the magnetic field induces strain in the material, and the strain sensor may include a resonator comprising the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load (page 1-3, par [0004-005, 0033]), that is or obvious to the mass load.
However, Fattinger teaches mass load (14) acoustic wave resonator desirably suppressing spurious modes includes a frame-like structure of mass loading contacting one electrode, wherein the frame-like structure is defined within inner and outer boundaries and wherein a central area extends through the resonator, and an active resonator area is substantially within the central area (fig. 1, 3, 5, col. 2, lines 26-39), and 
The resonator 10 herein described as comprising a first electrode 12 and a frame-like structure 14 of mass loading adjacent the first electrode, and wherein an active resonator area is provided within the central area 20 (fig. 3, 5, col. 4, lines 49-65).
Fattinger also teaches the resonator stricture may be such that mass loading provided by the frame-like structure 14 is distributed only within approximately half of the border region 24, as illustrated with reference to FIGS. 9a-9c. It has been realized that beneficial effects result with mass loading within the border region 24 as above generally described, but also with the mass loading spread out within the frame-like structure 14 with as little as half including the mass loading; 
that is wherein the size (by the frame-like structure 14 is distributed only within approximately half of the border region 24) of the mass (14) is at least partially dependent on a miniaturization factor of the magnetoelastic body (12a) (fig. 5, col. 7, lines 29-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Gianchandani with Fattinger, in order to provide an active resonator area is provided within the central area 20, and the mass loading provided by the frame-like structure 14 is adjacent the first electrode 12, but is not restricted to a specific portion or location within the inner boundary 16 and the outer boundary 18 is easier (see suggested by Fattinger on col. 4, lines 64-67 and col. 5, lines 1-5). 

Regarding claim 2, Gianchandani teaches a length of the magnetoelastic body (28) is in a range from 8.25 mm to 12.5 mm, inclusive (fig. 2-3, 11, page 2-3, par [0031, 0046]) (see FIG. 11, the resonator is 5 mm.times.2 mm (10 mm.sup.2 in area)).

Regarding claim 3, Fattinger teaches a size of the mass is correlated with a size of the magnetoelastic body (12/12a) (fig. 5, col. 7, lines 29-36) (see the resonator stricture may be such that mass loading provided by the frame-like structure 14 is distributed only within approximately half of the border region 24, as illustrated with reference to FIGS. 9a-9c. It has been realized that beneficial effects result with mass loading within the border region 24 as above generally described, but also with the mass loading spread out within the frame-like structure 14 with as little as half including the mass loading). 



Regarding claim 5, Fattinger teaches the size of the mass is at least partially dependent on a miniaturization factor of the magnetoelastic body (12)  (fig. 5, col. 7, lines 29-36) (see the resonator stricture may be such that mass loading provided by the frame-like structure 14 is distributed only within approximately half of the border region 24, as illustrated with reference to FIGS. 9a-9c. It has been realized that beneficial effects result with mass loading within the border region 24 as above generally described, but also with the mass loading spread out within the frame-like structure 14 with as little as half including the mass loading).  

Regarding claim 6, Fattinger teaches the miniaturization factor is a length (12) of an unloaded magnetoelastic body (12/12a) configured to have an unloaded resonant frequency divided by a length of the magnetoelastic body (12) configured to have a loaded resonant frequency that is within 1 kHz of the unloaded resonant frequency (fig. 5-6, col. Col. 4, lines 48-67, and col. 5, lines 1-32) (see the mass loading provided by the frame-like structure 14 is adjacent the first electrode 12, but is not restricted to a specific portion or location within the inner boundary 16 and the outer boundary 18, and a single frequency resonator exhibits a series resonant frequency (fs) and a parallel resonant frequency (fp)). And 
Gianchandani teaches resonant frequency the resonator when the active area of the sensor is under load. The resonator and the compliance element may have different shapes, and the compliance element may comprises the magnetoelastic material par [0005]) and fractional change in resonant frequency (dashed line) as a function of beam strain for the single sensor at 23.degree. C. The average sensitivity over the illustrate strain range was about 13.times.10.sup.3 ppm/mstrain. The slope of the resonant frequency curve in FIG. 19 generally decreases with increasing strain, from about 5.2 kHz/mstrain in the 0.2-0.4 mstrain range, to about 1.5 kHz/mstrain in the 0.8-1.0 mstrain range (par [0057]).
As to claim 6, references fail to disclose various values such as, loaded resonant frequency that is within 1 kHz of the unloaded resonant frequency …. as cited in the claim. 
However, the references cited 1.5 Khz fractional change in resonant frequency, these skilled in the art would have appreciated that the above differences would not render the claims patentable over the applied references. 
The reasons are that the above differences would merely depend on how one would like to select particular values regarding the 1 Khz….. to be suitable to the system requirements. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the applied references as claimed, so that the system of the applied references would be suitable to different system requirements.

Regarding claim 7, Gianchandani teaches the miniaturization factor is in a range from 1.5 to 4.2, inclusive (page 5, par [0060]) (see to about 2.7 kHz/mstrain in the 1.5-1.9 mstrain range).

Regarding claim 8, Gianchandani teaches a thickness of the mass or an area of the mass load portion increases as the miniaturization factor increases (fig. 2, page 3, par [0036]) (see the overall width W and thickness of the compliance element 34 is the same as the resonator 32. In this example, the active area 28 of the sensor 10 may be alternatively viewed as a strip of magnetoelastic material with relief areas 35 formed in the strip). 
Regarding claim 10, Gianchandani teaches the miniaturization factor is at least partially dependent on a width of the active resonating portion and a width of the mass (fig. 2, page par [0036]) (see the overall width W and thickness of the compliance element 34 is the same as the resonator 32. In this example, the active area 28 of the sensor 10 may be alternatively viewed as a strip of magnetoelastic material with relief areas 35 formed in the strip).

Regarding claim 11, Gianchandani teaches the width of the mass is equal to a width of the mass load portion (fig. 2, page 3, par [0036]) (see the overall width W and thickness of the compliance element 34 is the same as the resonator 32. In this example, the active area 28 of the sensor 10 may be alternatively viewed as a strip of magnetoelastic material with relief areas 35 formed in the strip). 

Regarding claim 12, Gianchandani teaches the mass is a separate mass element coupled to the magnetoelastic body (28) at the mass load portion (24 and 26) (fig. 2, page 3, par [0033]) (see the sensor 10 includes first and second anchors 24, 26 and an active area 28 extending between the anchors. The anchors 24, 26 are rigidly attached to the structure 12 via the supports 20, 22 for movement with the structure. The active area 28 is the portion of the sensor 10 that undergoes strain substantially matching that of the area of interest 14).

Regarding claim 13, Gianchandani teaches the separate mass element provides a DC magnetic bias (fig. 2, page 3, par [0033]) (see a biasing magnet 30 is also installed with the sensor 10).

Regarding claim 14, Fattinger teaches a second separate mass element (26/16) in addition to the first separate mass element (26) (fig. 6, col. 5, lines 25-37) (see 12, 26 may be formed from multiple layers 12a, 12b, 26a, 26b of metal as illustrated with continued reference to FIG. 5. For the embodiment herein illustrated with reference to FIG. 5, the first electrode 12 is a top electrode and has the additional layer of mass loading frame-like structure 14 deposited substantially along its border edges 32 forming the border region 24).

Regarding claim 15, Fattinger teaches the first separate mass element (11/36) is coupled to a first end of the magnetoelastic body and the second separate mass element (24/22)  is coupled to a second end of the magnetoelastic body (12) (fig. 6), with the active resonating portion located between the first separate mass element and the second separate mass element (fig. 6, col. 4, lines 49-67, and col. 5, lines 1-16) (see the BAW resonator 10 comprises the piezoelectric layer 28 embedded between two metal electrodes 12, 26 forming a single frequency resonator. Such a single frequency resonator exhibits a series resonant frequency (fs) and a parallel resonant frequency (fp). The bandwidth of the filter depends upon the separation of the fs and fp that is dependent on the coupling coefficient of the piezoelectric layer 28).

Regarding claim 17, Gianchandani teaches the separate mass element (24/26) extends through an anchoring perforation in the magnetoelastic body (28) (fig. 2, page 2, par [0034]) (see the resonator 32 and the compliance element 34 are coupled in an end-to-end arrangement with respective opposite ends of the resonator and compliance element attached to the supports 20, 22. In one embodiment, the sensor 10, including the anchors 24, 26, the resonator 32, and the compliance element 34, is monolithic and formed from a single strip of magnetoelastic material). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani (U.S. Pub. No. 2015/0122044), in view of Fattinger (U.S. Patent No. 8,456,257) and further in view of Rogers (U.S. Pub. No. 2018/0372563).
Regarding claim 9, Fattinger teaches the unloaded (mass loading) resonant frequency. But Fattinger dos not mention 50 kHz and 60 kHz.
However, Rogers teaches an unloaded passive wireless dynamic pressure sensor, and unloaded resonant frequency is between 50 kHz and 60 kHz (fig. 2, page 1, 3, par [0012, 0040]) (see frequencies ranging from 20 Hz to 100 kHz. The lower frequency 20 Hz can be achieved by designing proper length, width, and depth of the vent channel. The higher frequency (100 kHz), on the other hand, is determined by the resonant frequency of the diaphragm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Gianchandani and Fattinger with Rogers, in order to provide resonant frequency as a function of the handle thickness. The purpose here is to show if there is any tolerances (i.e., +/−X percent) with a handle provided by a manufacturer. FIG. 19 shows that a thinner handle with such tolerances will result in higher uncertainty in the actual resonant frequency of the sensor than for a sensor with a thicker handle is easier (see suggested by Rogers on par [0123]).
 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gianchandani (U.S. Pub. No. 2015/0122044), in view of Fattinger (U.S. Patent No. 8,456,257) and further in view of Shoemaker (U.S. Pub. No. 2019/0011599).
Regarding claim 18, Gianchandani teaches the active resonating portion (28) includes one or more internal resonating ribbons (flat strip) (fig. 2, page 2-3, par [0033-0034, 0036]) (see the active area 28 is the portion of the sensor 10 that undergoes strain substantially matching that of the area of interest 14, the resonator 32 includes the magnetoelastic material and is a flat strip of magnetoelastic material).
	But Gianchandani does not mention separated by a plurality of longitudinal slots.
	However, Shoemaker teaches the resonator elements includes a resonator strip 120, such as resonator strip 120a, and a pair of magnetic bias elements disposed at each end of the resonator strip, and resonator strip 120a is disposed between bias magnet slots 141a and 141b. As described herein, when bias magnets are inserted in the slots (fig. 4, page 2, par [0026-0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Gianchandani and Fattinger with Shoemaker, in order to provide a low-profile flexible array for the use on buried infrastructure, such as a pipe, where the flexible format of the tape array allows it to be utilized on smaller diameter (e.g., less than 4″) coiled pipes, as well as pipes of any diameter in stick format. The flexible format of the resonator array would allow the plastic pipe to be wound up on large reels (see suggested by Shoemaker on par [0040]).

Regarding claim 19, Shoemaker teaches a transverse slot joins to one or more of the longitudinal slots of the plurality of longitudinal slots (fig. 4, page 2-3, par [0026-0027, 043]) (see the resonator elements includes a resonator strip 120, such as resonator strip 120a, and a pair of magnetic bias elements disposed at each end of the resonator strip, and resonator strip 120a is disposed between bias magnet slots 141a and 141b. As described herein, when bias magnets are inserted in the slots, and elongates in the longitudinal direction, it will contract in the transverse direction, and vice versa) ). 

Regarding claim 20, Shoemaker teaches security tag (fig. 1, 4), comprising: a housing; and the resonator of located in the housing (fig. 4, 5A-B, page 3, par [0039, 0041]) (see a similar approach can be used to create “clusters” of tags, and magnetoelastic resonator device can further include a housing or cover configured to enclose the device ),  wherein the resonator is not anchored to the housing (fig. 4, 5B, page 3, par [0041-0043]) (see resonator devices described herein can be placed within a protective capsule or outer housing).

Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                              Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 4,  Gianchandani teaches a resonator (10/32) (fig. 1-4, page 1, Abstract, page 1-2,  par [0005, 0034]), comprising: a magnetoelastic body (28) having a mass load portion and an active resonating portion (32/35) (fig. 1-4, page 1-3, par [0004, 0034, 0036, 0041]); and
 a mass at the mass load portion of the magnetoelastic body (fig. 1-4, page 2, par [0034]), and 
wherein displacement of the magnetoelastic body is configured to occur at both the mass load portion and the active resonating portion (fig. 1-4, 11-16, page 2-4, par [0034, 0045, 0047]), and 
wherein a strain at the active resonating portion during displacement is configured to be greater than a strain at the mass load portion during displacement (fig. 2, page 1, 4, par [0005, 0033, 0037-0038, 0047-0048, 0051-0052]) 
Gianchandani teaches measure mass loading, viscosity, fluid flow, pressure, position, and other parameters. In the presence of a magnetic field, a magnetoelastic material exhibits the Joule magnetostriction effect, in which the magnetic field induces strain in the material, and the strain sensor may include a resonator comprising the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load (page 1-3, par [0004-005, 0033]), that is or obvious to the mass load.
 Fattinger teaches mass load (14) acoustic wave resonator desirably suppressing spurious modes includes a frame-like structure of mass loading contacting one electrode, wherein the frame-like structure is defined within inner and outer boundaries and wherein a central area extends through the resonator, and An active resonator area is substantially within the central area (fig. 1, 3, 5, col. 2, lines 26-39), and 
The resonator 10 herein described as comprising a first electrode 12 and a frame-like structure 14 of mass loading adjacent the first electrode, and wherein an active resonator area is provided within the central area 20 (fig. 3, 5, col. 4, lines 49-65).
The above prior art of record, however, fail to disclose or render obvious: the size of the mass is at least partially dependent on a mass add ratio, the mass add ratio being equal to M.sub.add/M.sub.0, wherein
M.sub.add=4*t.sub.m*L.sub.m*w*ρ
wherein,
M.sub.0=t.sub.b*L.sub.b*w*ρ and wherein t.sub.m is a thickness of the mass, L.sub.m is a length of the mass, w is a width of the mass, ρ is a density of the magnetoelastic body, t.sub.b is a thickness of the magnetoelastic body, and L.sub.b is a length of the magnetoelastic body, as specified in the claim 4 . 

Regarding dependent claim 4,  Gianchandani teaches a resonator (10/32) (fig. 1-4, page 1, Abstract, page 1-2,  par [0005, 0034]), comprising: a magnetoelastic body (28) having a mass load portion and an active resonating portion (32/35) (fig. 1-4, page 1-3, par [0004, 0034, 0036, 0041]); and
 a mass at the mass load portion of the magnetoelastic body (fig. 1-4, page 2, par [0034]), and 
wherein displacement of the magnetoelastic body is configured to occur at both the mass load portion and the active resonating portion (fig. 1-4, 11-16, page 2-4, par [0034, 0045, 0047]), and 
wherein a strain at the active resonating portion during displacement is configured to be greater than a strain at the mass load portion during displacement (fig. 2, page 1, 4, par [0005, 0033, 0037-0038, 0047-0048, 0051-0052]) 
Gianchandani teaches measure mass loading, viscosity, fluid flow, pressure, position, and other parameters. In the presence of a magnetic field, a magnetoelastic material exhibits the Joule magnetostriction effect, in which the magnetic field induces strain in the material, and the strain sensor may include a resonator comprising the magnetoelastic material and a compliance element coupled with the resonator and configured so that the compliance element undergoes a greater amount of strain than the resonator when the active area of the sensor is under load (page 1-3, par [0004-005, 0033]), that is or obvious to the mass load.
 Fattinger teaches mass load (14) acoustic wave resonator desirably suppressing spurious modes includes a frame-like structure of mass loading contacting one electrode, wherein the frame-like structure is defined within inner and outer boundaries and wherein a central area extends through the resonator, and An active resonator area is substantially within the central area (fig. 1, 3, 5, col. 2, lines 26-39), and 
The resonator 10 herein described as comprising a first electrode 12 and a frame-like structure 14 of mass loading adjacent the first electrode, and wherein an active resonator area is provided within the central area 20 (fig. 3, 5, col. 4, lines 49-65).
The above prior art of record, however, fail to disclose or render obvious: a third separate mass element is coupled to the first end of the magnetoelastic body, on an opposite side of the magnetoelastic body as the first separate mass element, and wherein a fourth separate mass element is coupled to the second end of the magnetoelastic body, on the opposite side of the magnetoelastic body as the second separate mass element, as specified in the claim 16 .


Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                        July 27, 2022